Title: From Alexander Hamilton to Benjamin Walker, 11 July 1792
From: Hamilton, Alexander
To: Walker, Benjamin



Dr. Sir
Philadelphia July 11. 1792

The bearer of this Mr. Douthat is lately from Europe. His views are towards the Woolen Manufacture, which he professes to understand in all its branches—and he is steering his course to Hartford in Connecticut.
As he is a stranger & I presume stands in need of œconomy, I will thank you to put him in the way of the cheapest conveyance to his destination. Will not this be by Water?
Yrs. sincerely
A Hamilton
B Walker Esqr.

